Citation Nr: 1642180	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-32 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hemiacrania continua.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse







INTRODUCTION

The Veteran had active service with the United States Marine Corps from April 1983 to April 1991.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In his October 2013 VA Form-9, the Veteran specifically limited his appeal to this issue.  

The Veteran had numerous complaints of headaches in service, and he reports that the severity of these headaches has gradually progressed since service.  Although these headaches were intermittent before 2008, he contends they were chronic and shared the same symptoms as the headaches the Veteran still suffers from today.  While the documentation from service does not detail the exact symptoms the veteran suffered, the Veteran is competent to describe the symptoms of his condition and has done so.  The Veteran's wife also testified as to the type of symptoms her husband has complained of over the years.  

Given the documentation of headaches in service, the reports of gradually increasing symptoms, the veteran's own testimony, and his wife's reports that the headaches have consisted of the same symptoms that are currently present, the evidence is in relative equipoise and doubt is resolved in favor of the Veteran.  

The Board grants the Veteran's appeal, and finds that it is at least as likely as not that the Veteran's current hemiacrania continua is a continuation of the headeaches he had in service.  See below for additional details.







REASONS AND BASES 

Contentions

The contentions of the Veteran and his wife are described above, but in short they assert the Veteran first suffered from hemiacrania continua during service; he still suffers from headaches today, the only difference is that they have increased in severity.  


Explanation of Applicable Laws

As a general matter, service connection for a disability requires evidence of: 

(1) a current disability; 
(2) a disease or injury in service, and; 
(3) a relationship or nexus between the current disability and the in-service injury or disease.  


Board's Consideration and Analysis of Facts and Contentions

Evidence in favor of the claim: 

The Veteran had numerous complaints of headaches in service, and he reports that the severity of these headaches has gradually progressed since service.  Although these headaches were intermittent before 2008, he contends and has testified before the undersigned that they were chronic and shared the same symptoms as the headaches the Veteran still suffers from today.  While the documentation from service does not detail the exact symptoms the veteran suffered, the Veteran is competent to describe the symptoms of his condition.  The Veteran's wife also testified as to the type of symptoms her husband has complained of over the years.  


Evidence against the claim:

At a VA examination in August 2013, the examiner reviewed the claims file, reviewed VA treatment records, and performed a physical examination.  The examiner stated that there was no diagnosis of traumatic brain injury.  Though the Veteran had two documented closed, head injuries in service, there was no evidence of any concussion associated with either injury based upon the available evidence.  The Veteran reported that he may have blacked out at the time of a football injury in 1988, but it was not documented in the service treatment records.  Next, the examiner opined that it was less likely than not that the Veteran's hemicrania continua was related to the mild in-service head injuries as there was no associated traumatic brain injury and no evidence of continuity between these head injuries and the current headaches.  The examiner also opined that it is also less than likely that the Veteran's current hemicrania continua headache was related to his episodic headaches in service.

Analysis

The August 2013 VA examiner's rationale for the opinion decision is that the documentation from service does not indicate that the headaches were "the same type of headache that he now has."  However, although the documentation from service does not detail the exact symptoms the veteran suffered, the Veteran is competent to describe the symptoms of his condition and has credibly testified as to these symptoms. The Veteran's wife also credibly testified as to the type of symptoms her husband has complained of over the years.  Thus, the factual underpinning of the VA examiner's opinion is questionable, at best.

Next, the VA examiner indicates that the continuous headaches were not documented until 2008, and suggests that a dental procedure may have caused the headaches.  However, a review of the record reveals that the Veteran's initial visit to the VA Medical Center in 2008 was for symptoms of continuous headaches.  It was only after admittance to the VA hospital that dental treatment was prescribed.  As argued by the Veteran's representative, the dental treatment did not alleviate the symptoms, which were present long before the need for the dental procedure.

Based on the foregoing discussion, and given the competent and credible testimony of the Veteran and his wife, the Board finds that the evidence regarding service connection for hemiacrania continua is at least in equipoise, warranting the grant of benefits.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

Service connection for hemiacrania continua is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


